NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ENRIQUE VALDES MORENO,                     No.    18-70613

                Petitioner,                     Agency No. A097-348-468

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2020**
                              Pasadena, California

Before: FERNANDEZ, PAEZ, and OWENS, Circuit Judges.

      Jose Enrique Valdes Moreno, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA” or “Board”) denial of his

motion to reopen. Valdes Moreno’s motion was untimely, but he asked that the

BIA exercise its discretion to reopen his removal order sua sponte. As the parties



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are familiar with the facts, we do not recount them here. We dismiss the petition

for lack of jurisdiction.

      Where, as here, a motion to reopen is untimely and tolling is unavailable, the

only way a noncitizen “can reopen an adverse final order of removal is to ask the

Board to exercise its sua sponte authority—that is, to reopen the case ‘on its own

motion.’” Bonilla v. Lynch, 840 F.3d 575, 585 (9th Cir. 2016) (quoting 8 C.F.R.

§ 1003.2(a)). To exercise its sua sponte reopening power, the Board “must be

persuaded that the . . . situation is truly exceptional.” Id. (citation omitted).

      This court generally lacks jurisdiction to review the Board’s denial of sua

sponte reopening because the “exceptional situation” benchmark does not provide

a sufficiently meaningful standard to permit judicial review. Id. at 581, 585-86

(citing Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002)). However, “this court

has jurisdiction to review Board decisions denying sua sponte reopening for the

limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.” Id. at 588. “If, upon exercise of its jurisdiction, this court

concludes that the Board relied on an incorrect legal premise, it should remand to

the BIA so it may exercise its authority against the correct legal background.” Id.

(citation and internal quotation marks omitted).

      Here, the BIA’s denial of Valdes Moreno’s motion to reopen simply stated

that he had not “shown that an ‘exceptional situation’ exists that would warrant the


                                            2
Board’s exercise of its discretion to reopen these proceedings sua sponte. Matter

of J-J-, 21 I&N Dec. 976 (BIA 1997); Matter of G-D-, 22 I&N Dec. 1132 (BIA

1999).”

      Valdes Moreno argues that it is unclear whether the BIA’s decision was

based on an incorrect legal premise, which would be reviewable by this court

under Bonilla, and therefore this court should remand for the BIA to clarify its

decision. However, it is clear that the BIA’s decision rested solely on its

discretionary determination that Valdes Moreno failed to show an exceptional

situation. Nothing in the BIA’s decision suggests that it was based on a legal or

constitutional error. See Lona v. Barr, 958 F.3d 1225, 1234 (9th Cir. 2020)

(“[O]ur review under Bonilla is constricted to legal or constitutional error that is

apparent on the face of the BIA’s decision and does not extend to speculating

whether the BIA might have misunderstood some aspect of its discretion.”).

      Thus, we lack jurisdiction to review the BIA’s decision to deny sua sponte

reopening.

      PETITION DISMISSED.




                                           3